DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 7-9, filed 3/03/2021, with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn.
 
Election/Restrictions
Claims 1 and 10 are allowable. The restriction requirement among different species , as set forth in the Office action mailed on 10/01/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 11, directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of Claims 12-15 directed to group II non-elected without traverse. Accordingly, Claims 12-15 been cancelled. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a first charge storage layer provided between the plurality of first electrode layers and first semiconductor layer; a second charge storage layer provided between the plurality of second electrode layers and second semiconductor layer; and a plurality of  first films, extending in the first direction through the second stacked body and separated from each other in a third direction crossing the first direction and the second direction, that are disposed above the first division film, a material of each of the plurality of first films identical to a material of the first division film, as disclosed in Claim 1; or a first charge storage layer provided between the plurality of first electrode layers and first semiconductor layer; a second charge storage layer provided between the plurality of second electrode layers and second Claim 10.
In the instant case, Kawai et al. (US 2016/0268303) disclose a memory device, wherein a second separator provided in the second stacked portion and being in contact with the first separator, a width of the second separator being not more than a width of the first separator; and a column provided in the first stacked portion and the second stacked portion, the column including a channel body and a charge storage film, the channel body extending from an upper position of the second stacked portion to a lower position of the first stacked portion, the charge storage film provided between the channel body and the electrode layers of the first stacked portion, and between the channel body and the electrode layers of the second stacked portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898